Name: Commission Regulation (EEC) No 3460/92 of 30 November 1992 amending Regulation (EEC) No 3062/92 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 92 Official Journal of the European Communities No L 350/61 COMMISSION REGULATION (EEC) No 3460/92 of 30 November 1992 amending Regulation (EEC) No 3062/92 adopting exceptional support measures for the market in pigmeat in the Netherlands Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, on account of an outbreak of swine vesicular disease in a production region in the Netherlands, excep ­ tional measures to support the market for pigmeat were adopted with regard to that Member State by Commission Regulation (EEC) No 3062/92 (3), as amended by Regula ­ tion (EEC) No 3252/92 (4), to permit the submission of private storage aid applications from 26 October to 13 November 1992 for products from the protection zone referred to in the Annex to Commission Decision 92/478/EEC 0 ; Whereas Community veterinary measures adopted by that Decision expired on 15 November 1992 ; whereas, however, as a result of national veterinary measures the restrictions of the free movement of live pigs from a limited protection zone decreed by the Netherlands authorities and of meat of such pigs remain in force until 29 November 1992 ; whereas the final date laid down for the granting of private storage aid pursuant to Regulation (EEC) No 3062/92 should accordingly be extended, the measure should continue to apply uninterruptedly until 27 November 1992 and the definition of the protection zone laid down in that Regulation should be amended ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3062/92 is hereby amended as tallows : 1 . in the first subparagraph of Article 1 ( 1 ), ' 13 November 1992' is replaced by '27 November 1992' ; 2. the second subparagraph of Article 1 ( 1 ) is replaced by the following : 'Only products from pigs reared on farms located on the protection zone defined in Annex II and slaught ­ ered in the slaughterhouses designated by the Nether ­ lands authorities may qualify for such aid.' ; 3 . the Annex hereto is added as Annex II. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 308, 24. 10 . 1992, p. 13 . (4) OJ No L 324, 10. 11 . 1992, p. 20. 0 OJ No L 282, 26. 9. 1992, p. 52. No L 350/62 Official Journal of the European Communities 1 . 12. 92 ANNEX 'ANNEX II That part of the territory of the Netherlands falling within the following perimeter : Motorway N302 from Harderwijk south-eastwards to motorway Al , motorvay A1 westwards to motorway A28, motorvei A28 north-eastwards to motorway N302.'